Citation Nr: 1731078	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-40 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1965 to March 1967 and had dishonorable active duty service for VA purposes from February 1975 to June 1977.  

The Veteran's DD Form 214 showed that he was discharged in June 1977 under other than honorable conditions.  A November 2009 administrative decision determined that he had a period of honorable service between March 1965 and March 1967, and a period of dishonorable service for VA purposes from February 1975 to June 1977.  The Veteran appealed the decision, but it was subsequently denied in a January 2014 Board decision, so it is final.  All determinations on his service connection claims must be based on his service between March 1965 and March 1967, because benefits cannot be awarded on his dishonorable service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a higher than 10 percent evaluation for tinnitus; and denied service connection for headaches and depression.  

Following the July 2016 statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in August 2016.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the Agency of Original Jurisdiction initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

Additionally, the Board observed that in the Veteran's August 2016 VA Form 9, he appeared to indicate that he was also asserting a claim for an earlier effective date for the grant of service connection for his tinnitus.  To the extent that the Veteran is asserting such a claim, the Board notes that he was granted service connection for tinnitus in an October 2011 rating decision, which is now final.  Any assertion of an earlier effective date claim would constitute a freestanding claim, and thus barred as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Id.


FINDINGS OF FACT

1.  The Veteran has the maximum allowable schedular evaluation for tinnitus under the applicable rating criteria.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed headaches are permanently aggravated by his service-connected tinnitus.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed depressive disorder due to another medical condition with depressed features is permanently aggravated by his service-connected bilateral hearing loss, tinnitus, and headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2016).

2.  The criteria to establish entitlement to service connection for headaches, to include as secondary to service-connected tinnitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for depression, to include as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by an April 2014 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

No VA examination was provided for the Veteran's increased rating and service connection claims.  Nevertheless, with respect to the Veteran's claim for an increased evaluation for tinnitus, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).  With respect to the Veteran's service connection claims for headaches and depression, given the Board's favorable decision in granting service connection for headaches and depression, the Veteran will not be prejudiced with proceeding to the merits of these claims.  

Higher Evaluation

The Veteran is generally seeking a higher evaluation for tinnitus.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

During the relevant appeal period, the Veteran's tinnitus has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260. 

Diagnostic Code 6260 assigns only a single evaluation of 10 percent for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2016).  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

	Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as other organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include migraine headaches.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section G.1.d (Revised April 3, 2017).  In this case, the Veteran is not entitled to presumptive service connection for his period of dishonorable service from February 1975 to June 1977.  Thus, any consideration of entitlement to presumptive service connection must be analyzed based on his honorable period of service from March 1965 to March 1967.

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


	Headaches

The Veteran basically asserts that his headaches are precipitated by his service-connected tinnitus.  

Service treatment records (STRs), during his honorable period of active duty service, reflect only two complaints of headaches in April 1965 and August 1966, which were diagnosed as a symptom of upper respiration infections.  There were no subsequent complaints, treatment, or diagnosis for headaches during this period.  His February 1967 separation examination was normal, and his associated report of medical history showed no pertinent symptomatology.  

VA treatment records from 2015 to 2016 document the Veteran's complaints and treatment for headaches.  At May 2015 and July 2015 VA clinic visits, the Veteran reported that the ringing in his ears progressed into migraine headaches across his forehead.  Explaining that he had these headaches for years, but he reported that his headaches had worsened five or six years after his discharge.  At a December 2015 VA Audiology Consult, the Veteran described how his tinnitus was loud and painful and preceded his severe headaches or migraines.  In February 2016, the Veteran's VA treating neurologist noted that the Veteran's headaches were occurring less often when he took his medication at the onset of the ringing in his ear getting louder than usual.  

In February 2017, the Veteran submitted a June 2015 disability benefits questionnaire (DBQ) completed by a private physician, Dr. H.S., who had interviewed the Veteran and reviewed his claims file.  Based on that information and an objective evaluation, Dr. H.S. diagnosed the Veteran with tension headaches.  Dr. H.S., taking into consideration the Veteran's report that his headaches occurred when his tinnitus worsened, determined that his tinnitus was clearly one of the principal causes of his headaches.  Citing medical literature, which found an association between headaches and tinnitus, and considering the entirety of the information from the Veteran's claims file as well as his interview with the Veteran, Dr. H.S. opined that it was as likely as not that the Veteran's headaches were permanently aggravated by his-service-connected tinnitus.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for headaches are warranted.  Dr. H.S.'s June 2015 private opinion is the most probative evidence of record as to the etiology of the Veteran's currently diagnosed headaches.  Taking into account the clinical findings made by the Veteran's VA treating neurologist (February 2016 VA treatment record) noting that the frequency of the Veteran's headaches decreased when he took headache medication at the onset of his tinnitus symptoms worsening, Dr. H.S.'s opinion providing a link between the Veteran's headaches and his service-connected tinnitus is persuasive.  Indeed, the Board finds that the Veteran has made competent and credible statements regarding the onset and nature of his headaches, as they appear consistent with the other subjective and medical evidence of record.  There is no evidence to the contrary and the U.S. Court of Appeals for Veterans Claims has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In summary, the evidence is at least in equipoise that the Veteran's currently diagnosed headaches are permanently aggravated by his service-connected tinnitus.  Accordingly, the Veteran is afforded the benefit of the doubt; therefore, service connection is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Depression

The Veteran is basically asserting that his current depression has developed due to his service-connected disabilities.  

STRs, during his honorable period of active duty service, do not document any findings related to any complaints, treatment, or diagnosis for any mental health problems.  

VA treatment records from 2014 to 2016 reflect that the Veteran sought treatment for depression and insomnia.  He indicated a variety of causes for his mental health symptoms, including the ringing in his ears, the financial problems he experienced following an accident involving his left hand, and his migraine headaches.  The Veteran was diagnosed with adjustment disorder with depressed and anxious mood.  See November 2014, February 2015, April 2015, and July 2015 VA treatment records.  

In February 2017, the Veteran submitted a June 2015 DBQ completed by a private psychologist, Dr. H.G., who had interviewed the Veteran and reviewed his claims file and VA medical records.  Dr. H.G. noted that the Veteran was currently experiencing near-continuous depression and anxiety symptoms that did not exist prior to his military service.  Since his discharge, the Veteran has reportedly been dealing with tinnitus, hearing loss, and headaches.  The constant ringing in his ears made it difficult for him to concentrate and focus.  Following an objective evaluation, Dr. H.G. diagnosed the Veteran with depressive disorder due to another medical condition with depressed features.  Dr. H.G., citing research studies, discussed how hearing loss had a significant biophysical impact on quality of life, including employment, that people with hearing loss are more inclined to experience depression, anxiety, anger, frustration, social isolation and loneliness, and that there is a connection between medical issues, like the issues that the Veteran struggled with and psychiatric disorder similar to his depressive disorder complaints.  Based on that information, Dr. H.G. opined that the Veteran's service-connected bilateral hearing loss and tinnitus were more likely than not aggravating his depressive disorder due to another medical condition.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for depression is warranted.  Dr. H.G.'s June 2015 private opinion is the most probative evidence of record as to the etiology of the Veteran's currently diagnosed depressive disorder due to another medical condition with depressed features.  In recognition of the Veteran's multiple reports during his VA clinic visits, in which he complained of feelings of depression associated with his medical problems, including his tinnitus, headaches, and left hand, the Board finds Dr. H.G.'s conclusions plausible, especially in light of the research studies she cited to support her opinion.  Although the Veteran indicated that a non-service-connected medical condition (left hand pain) was related to his feelings of depression, the evidence showed that his service-connected bilateral hearing loss, tinnitus, and headaches (now service-connected as discussed above) also contributed to his depressive disorder.  Accordingly, as the record includes no evidence to the contrary, the Board concludes that the evidence is at least in equipoise that the Veteran's currently diagnosed depressive disorder due to another medical condition with depressive features is permanently aggravated by his service-connected bilateral hearing loss, tinnitus, and headaches.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, service connection for depression is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.  

Entitlement to service connection for headaches is granted.

Entitlement to service connection for depression is granted.  




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


